Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 1 of 45 PageID #: 61




                       United States District Court
                       Western District of Kentucky
                           Louisville Division

 Darryl G. Grigsby                                          Petitioner


 v.                                  Case No. 3:17-cv-463-CRS-CHL
                                     Electronically Filed

 Don Bottom, Warden
 Northpoint Training Center                                 Respondent

                      Rule 5 Answer in Opposition to
                     Petition for Writ of Habeas Corpus

 I. Summary Response

       The Warden—Respondent—was directed to file an Answer and

 Response to Petitioner’s request for a writ of habeas corpus. The

 Warden will first address this in a summary manner and then discusses

 the issues raised in more detail. Any allegation not specifically admitted

 herein is denied.

       Grigsby raises a single ground for relief in his petition—ineffective

 assistance of trial counsel—which is divided into separate but

 interconnected allegations. Respondent denies that any part of his claim

 constitutes a violation of the United States Constitution. Thus Grigsby

 fails to state a claim for which relief may be granted.



                                      1
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 2 of 45 PageID #: 62




       Respondent has electronically filed all portions of the state court

 record pertinent to the issue including relevant pleadings. Respondent

 has consecutively paginated these and generally cites to them in

 footnotes by volume number and those page numbers since these have

 not yet been assigned a Page ID Number by the ECF system.

       Relevant proceedings were video-recorded but there are no written

 transcripts of these proceedings. The trial court conducted no

 evidentiary hearings or trial. The Warden will file a copy of the trial

 court video record, which is relevant to one of Grigsby’s allegations

 about counsel’s performance, via conventional filing.

       The Warden does not argue that Grigsby’s claim is barred by the

 statute of limitations or the non-retroactivity doctrine. However,

 Grigsby adds allegations or sub-claims that he did not present to the

 state courts. The failure to exhaust them amounts to a procedural

 default, as will be addressed in Section IV, below.




                                      2
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 3 of 45 PageID #: 63




                             Statement of the Case

 II. Factual Summary and Procedural Background in State
     Courts

 A. Factual Summary

         While the trial court heard no testimony, the trial court record

 includes a volume of reports, interview transcripts, and other

 documents created during the investigation and provided to Grigsby’s

 counsel in discovery. The trial court and the Kentucky Court of Appeals

 cited these records generally in their opinions and orders. (The Warden

 attaches relevant discovery documents from the state trial court file to

 this Answer. The Warden will provide a copy of the entire trial court file

 of discovery documents if this Court requests.)

         On the early afternoon of Thursday, May 4, 2006, Nicole Hayes

 picked up her friend Tiphanie Durham at Durham’s mother’s house and

 took her to Plato’s Closet to sell children’s clothes. As they left the store,

 a male—Grigsby—stopped Durham, flirted with her, and offered to buy

 her an outfit.1 She agreed, and he and another male followed them in




 1   A. Vol. 4, 265; A. Vol. 5, 305

                                       3
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 4 of 45 PageID #: 64




 his white Tahoe SUV to Jefferson Mall.2 Grigsby did not buy the outfit,

 but they exchanged telephone numbers.3

         At about 5:00 that evening Durham went out with another friend,

 Vanisha Burks. Durham brought her purse.4 Burks took Durham to

 Grigsby’s family’s house on Wyandotte Avenue.5 They intended to go to

 dinner, and Grigsby drove separately to pick up his cousin or friend.

 But Burks was summoned home, so Durham called Grigsby and he met

 them at a gas station. He was alone in his Tahoe when Burks left

 Durham with him.6 Durham contacted Burks via mobile voice and text

 messaging later that evening, and told her that she and the man dined

 at O’Charley’s, and were going to a park. Durham said that he had a

 large amount of cash—“eight stacks”—and she intended to rob him.

 Burks last heard from Durham between midnight and 1:00 a.m.7




 2   A. Vol. 5, 306–07, 310–11, 313
 3   A. Vol. 5, 307
 4   A. Vol. 5, 330–31
 5   A. Vol. 4, 270; A. Vol. 5, 326–27
 6   A. Vol. 5, 327–30
 7   A. Vol. 5, 331–33

                                         4
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 5 of 45 PageID #: 65




         Durham called Hayes at about 9:00 p.m., and told her she was

 with both of the men they met that day. She invited Hayes to join them,

 and said that the men had money and were ready to party. Hayes

 agreed to have them pick her up, but they never arrived.8

         Durham also called her friend Jemaine “Bub” Russell that evening

 and early the next morning. When she spoke to him at about 7:00 p.m.,

 she told him she was with a guy who carried ten or eleven thousand

 dollars, and that she needed some of it. He thought at the time she was

 joking. She called him back at about 4:00 a.m. and said she was at a

 hotel on Crittenden Drive. She was still with the guy, and she wanted

 Russell to help her rob him. Russell told her she needed to get out of

 there, and he offered to get her. She refused, and told him she was fine

 and that she would call him the next day.9

         David Busby worked overnight May 4–5, 2006, at the Super 8

 Motel at the corner of Crittenden Drive and Central Avenue. Durham

 came in at or shortly after 1:30 a.m. to rent a room, and she went back

 to the parking lot to get more money. A male that Busby identified as



 8   A. Vol. 5, 307–08, 322
 9   A. Vol. 4, 276–77

                                      5
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 6 of 45 PageID #: 66




 Grigsby followed her to the room. Durham came down about twenty-five

 minutes later and confided to Busby that she was thinking of robbing

 the man—Grigsby—but her friends had backed out and she did not

 want to be with him. She asked his advice, and he suggested that she

 claim to be on her period. She said that would just make him mad, and

 she returned to the room. When the two left at about 4:00 a.m., Grigsby

 seemed angry at Durham and would not respond to her.10

         A resident of St. Anthony Woods Court—off St. Anthony Church

 Road—left his subdivision at about 5:45 a.m. and saw an unfamiliar

 white Chevy Tahoe or Blazer with chrome wheels and Vogue brand

 tires that included a whitewall and a gold pinstripe. A male black drove

 the SUV and another male black sat in the passenger seat. The

 windows were tinted and he could not see whether anyone else was

 behind them. The vehicle had come from the direction of Old Third

 Street.11 (Burks had also described silver wheels and a gold outline.12

 Hayes believed the rims were gold and the tires were black.13)


 10   A. Vol. 4, 272–73
 11   A. Vol. 4, 258–59
 12   A. Vol. 5, 327
 13   A. Vol. 5, 310–11

                                      6
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 7 of 45 PageID #: 67




         Overnight two high school students who camped on family

 property near St. Anthony Church Road heard a gunshot in the area.

 (One of them estimated it occurred at 2:00 or 3:00 a.m.)14

         At about 6:45 a.m. a brother of one of the campers drove to that

 property with a coworker and found Durham’s body—her clothing on

 fire—on the gravel portion of the access road that ran from St. Anthony

 Church road, between the property and St. Andrews cemetery. The fire

 department arrived five to ten minutes later and extinguished the

 body.15 Durham was face down, severely burned and charred, with her

 hands and legs positioned as though she had been running. A hole the

 size of a quarter marked the back of her skull. Her clothing and the soil

 beneath her smelled of gasoline.16 (Lab testing confirmed that the fire

 was fueled with gasoline.17)

         Durham’s mother, Angela Booker, learned from Durham’s friends

 Hayes and Burks that she was last seen with a male who drove a white

 Tahoe. They identified him by the nickname Ron Ron. Booker learned


 14   A. Vol. 4, 255
 15   A. Vol. 4, 255–56, 294–303
 16   A. Vol. 4, 289
 17   A. Vol. 5, 358

                                       7
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 8 of 45 PageID #: 68




 from the friends that the male lived at 2701 Wyandotte Avenue. She

 went there and was told by someone at the house that her daughter was

 with Darryl (Grigsby). Booker waited for Durham and Grigsby to return

 in the white Tahoe, but they did not.18

         An autopsy revealed a contact perforating gunshot wound to the

 back of Durham’s head. A fragment of the projectile exited through her

 nose, and a fragment remained. A separate projectile from a

 penetrating gunshot wound of indeterminate range remained in her left

 thigh. Perimortem incineration left diffuse thermal injuries throughout

 her body. Her mouth and on the top of her tongue contained soot. And

 she had a 13% blood carboxyhemoglobin saturation level.19

 (“ ‘Carboxyhemoglobin’ is a ‘combination of hemoglobin and carbon

 monoxide formed in the blood when carbon monoxide is inhaled with

 resulting loss of ability of the blood to combine with oxygen….’ ” Century

 Sur. Co. v. Casino West, Inc., 677 F.3d 903, 905 n. 2 (9th Cir. 2012)

 (quoting Webster’s Third New International Dictionary of the English

 Language, 336 (unabr.1993)).



 18   A. Vol. 4, 264–65
 19   A. Vol. 5, 354–55

                                      8
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 9 of 45 PageID #: 69




         An officer returned to the access road where Durham was found

 and used a metal detector to locate the separate projectile fragment

 that had passed through Durham’s head into the gravel road.20

         Monday, May 8, 2006, at 4:40 a.m. firefighters responding to a

 complaint of a burning vehicle off Grand Avenue extinguished a fire

 that was intentionally set with combustibles in the cab of the white

 Tahoe, which was in Grigsby’s mother’s name. The interior was heavily

 damaged.21 It contained separate .40 caliber shell casings and

 projectiles that had “cooked off”—exploded—because of the fire, as well

 as the damaged remains of an ammunition magazine.22

         Burks and another friend of Durham’s—Henry Husky, Jr.—

 continued to call Durham’s mobile phone through the weekend

 following her disappearance, even after she was identified. Finally a

 man answered the phone. He agreed to give up the phone, and Burks

 and Durham retrieved it from him at 18th and Oak Streets. Husky

 described the man—a black male in his forties who looked older than




 20   A. Vol. 4, 266, 290; A. Vol. 5, 350,
 21   A. Vol. 4, 279–281, 291–93
 22   A. Vol. 5, 351–52, 357, 362–63

                                             9
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 10 of 45 PageID #: 70




 that, and wore a black and red Indiana sweatshirt—as a crackhead. The

 man said he found the phone.23

         The projectile taken from Durham’s leg and the fragment collected

 from the gravel access road were both .40 caliber and were fired from an

 8/right-rifled barrel—consistent with the Beretta .40 S&W caliber

 pistol. The caliber of the fragment taken from her head could not be

 determined, but the rifling impressions were similar to the other

 fragment and the projectile. The remains of the magazine recovered

 from the white Tahoe was a .40 S&W caliber size that was consistent

 with those used in Baretta pistols and others like it.24

         Later in May, Grigsby’s sister disclosed to a high school counselor

 and to a teacher that Grigsby killed Durham. She told the teacher that

 Grigsby had called their mother and told her he killed that girl on

 Derby night, and he had to burn the truck because of the blood inside.25

         In March, 2007, police interviewed two inmates who were housed

 with Grigsby. One told them that Grigsby said he had to kill the




 23   A. Vol. 4, 268–69
 24   A. Vol. 5, 348–52, 362–63
 25   A. Vol. 4, 282–83

                                       10
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 11 of 45 PageID #: 71




 woman, and Grigsby provided details about where he set fire to the

 truck and for how long it burned. Grigsby said police would not get

 evidence from the truck. Grigsby also told the inmate that the police

 believed someone was with him.26 The other inmate gave more details.

 Grigsby told that inmate the girl tried to set him up and rob him for

 eleven thousand dollars. Grigsby said he had taken her out to eat, and

 was already aware of the setup. Grigsby picked up his friend while she

 was in the car, then he confronted her about the setup. The friend

 choked her, and Grigsby shot her. They took her mobile phone and her

 purse, and Grigsby sent text messages to people so they would believe

 she was alive. Grigsby set her on fire and he set the truck on fire.

 Grigsby gave the girl’s phone to an unknown man on 18th Street, and

 he bought that man a red Indiana shirt.27




 26   A. Vol. 4, 285–86
 27   A. Vol. 4, 287–88

                                      11
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 12 of 45 PageID #: 72




 B. Trial Court Proceedings through Conviction and Sentence

         Grigsby was indicted by a Jefferson County grand jury on May 31,

 2006, for Murder, Robbery in the First Degree, two counts of Tampering

 with Physical Evidence, Arson in the Third Degree, Abuse of a Corpse,

 and being a Persistent Felony Offender in the Second Degree.28

         The Commonwealth filed a Notice of Aggravating Circumstances

 that would render Grigsby eligible for the death penalty under

 KRS 532.025(2)(a)2. According to the Notice, “[t]he Commonwealth’s

 proof at trial will demonstrate that the defendant killed the victim by

 shooting her to death during the course of a robbery.”29

         On October 5, 2007, Grigsby entered unconditional guilty pleas to

 Murder, two counts of Tampering with Physical Evidence, Arson in the

 Third Degree, and being a Persistent Felony Offender in the Second

 Degree.30 The counts of Robbery in the First Degree and Abuse of a

 Corpse were dismissed at the Commonwealth’s request, pursuant to the

 plea agreement.31 Grigsby entered the pleas without admitting guilt,


 28   A. Vol. 1, 1–5
 29   A. Vol. 1, 6–7
 30   A. Vol. 1, 15–21
 31   A. Vol. 1, 17, 20

                                      12
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 13 of 45 PageID #: 73




 under North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d

 162 (1970).32 He was sentenced to serve life (without the possibility of

 parole for twenty years) for Murder. For each of the other substantive

 counts he was sentenced to serve five years enhanced to ten years, to

 run concurrently with each other and with the life sentence.33

 C. Direct Appeal

         Grigsby appealed from his conviction and sentence. He claimed

 that he was not bound by his waiver of the right to appeal, and that he

 was not informed of his constitutional right to jury sentencing.34 The

 Kentucky Supreme Court considered his claim as a Boykin challenge,

 which would survive his waiver of the right to appeal. And in examining

 that claim, the Court found that the trial court had complied with the

 mandates of Boyken and that Grigbsy had voluntarily entered into the

 guilty pleas with an understanding of his rights. The trial court was not

 required to specifically inform Grigsby that he could enter a blind guilty

 plea and request jury sentencing. The Court affirmed the trial court




 32   A. Vol. 1, 15–16
 33   A. Vol. 1, 17–21
 34   A. Vol. 1, 28–46, 63–66

                                      13
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 14 of 45 PageID #: 74




 judgment. Grigsby v. Commonwealth, 302 S.W.3d 52 (Ky. 2010).35 The

 opinion was final February 11, 2010.36 Grigsby did not seek certiorari at

 the United States Supreme Court.

 D. State Postconviction Proceeding

         On August 5, 2010, Grigsby filed, pro se, a Motion to Vacate, Set

 Aside, or Correct Judgment and Sentence Pursuant to RCr 11.42 and

 RCr 10.26 with a request for an evidentiary hearing;37 a memorandum

 in support of the motion;38 and related pleadings. In the motion and

 memorandum, Grigsby claimed that ineffective assistance of counsel

 resulted in a guilty plea that was not intelligently, knowingly, or

 voluntarily given.39 Specifically, he claimed: that his plea was coerced in

 that his attorney did not want to risk the death penalty for Grigsby, and

 advised him to take the plea offer;40 that counsel failed to advise him

 that no statutory aggravating circumstance would have supported the



 35   A. Vol. 1, 67–77
 36   A. Vol. 1, 67
 37   A. Vol. 2, 78–81
 38   A. Vol. 2, 82–127
 39   A. Vol. 2, 79, 90–106
 40   A. Vol. 2, 92

                                      14
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 15 of 45 PageID #: 75




 death penalty in his case;41 that counsel failed to advise him about

 self-protection as a defense to (wanton) murder;42 that counsel failed to

 advise him about extreme emotional disturbance as a defense;43 and

 that counsel failed to challenge an eyewitness identification by hotel

 clerk David Busby.44 Appointed counsel filed a supplementary pleading

 titled Submission Motion to Movant’s Pro Se Motion to Vacate Pursuant

 to RCr 11.42.45 In that motion, counsel restated Grigsby’s pro se

 arguments, and added a related argument that Grigsby was prejudiced

 by the cumulative effect of trial counsel’s deficient performances.46 After

 the Commonwealth filed a response47 and Grigsby filed a traverse,48 the

 trial court issued an Opinion and Order denying Grigsby’s motion.49 The

 court found that counsel was not deficient in advising Grigsby that he



 41   A. Vol. 2, 95–96
 42   A. Vol. 2, 96–98, 100–01
 43   A. Vol. 2, 98–100
 44   A. Vol. 2, 102–05
 45   A. Vol. 2, 128
 46   A. Vol. 2, 128–29, 133
 47   A. Vol. 2, 140–45
 48   A. Vol. 2, 146
 49   A. Vol. 2, 154

                                      15
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 16 of 45 PageID #: 76




 faced the possibility of the death penalty and that he should accept the

 plea offer, given the charge of Robbery in the First Degree—an

 aggravating circumstance—and the evidence of Grigsby’s guilt as

 summarized in the trial court’s record of discovery documents.50 The

 trial court also determined that neither the record nor Grigsby’s own

 version of events (as contained in his verified pleadings) would have

 supported defenses of extreme emotional disturbance or self-protection.

 Thus counsel would not have been deficient in declining to pursue

 them.51 Grigsby’s appointed attorney filed a Motion for Amendment

 under CR 52.02 and Motion to Alter, Amend, or Vacat[e] Judgment

 under CR 59.05, which renewed Grigsby’s request for an evidentiary

 hearing.52 The trial court denied the motion.53

         Grigsby appealed from the trial court’s orders denying his

 motions.54 The Kentucky Court of Appeals determined that Grigsby’s

 claim of coercion was refuted by his statements during the guilty plea



 50   A. Vol. 2, 157–58
 51   A. Vol. 2, 158
 52   A. Vol. 2, 160
 53   A. Vol. 2, 160 (handwritten on first page of motion)
 54   A. Vol. 2, 169; A. Vol. 3, 171–202, 222–41

                                       16
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 17 of 45 PageID #: 77




 colloquy.55 The record indicated that Grigsby faced the possibility of

 being sentenced to death, so counsel was not ineffective in advising him

 of that risk.56 The Court of Appeals agreed with the trial court’s

 assessment that the record did not support the defenses of

 self-protection or extreme emotional disturbance. Grigsby’s pro se

 RCr 11.42 motion included his verified statement that the victim was

 shot accidentally while Grigsby struggled with an armed robber. That

 defense is distinct from self-protection and extreme emotional

 disturbance—so much that they are mutually exclusive.57 Relating to

 Grigsby’s claim that the counsel failed to challenge the motel clerk

 Busby’s identification, the Court of Appeals cited Grigsby’s admission

 during his guilty plea that the Commonwealth had sufficient evidence

 to convict him, his acknowledgment in his pleadings that an

 investigator for his attorneys interviewed Busby, and the fact that two

 other witnesses also identified him as being with the victim before she

 was murdered. Thus, even if counsel had challenged Busby’s




 55   A. Vol. 3, 243–48
 56   A. Vol. 3, 247
 57   A. Vol. 3, 247–48

                                      17
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 18 of 45 PageID #: 78




 identification and the trial court had disallowed it, still it was extremely

 unlikely that Grigsby would have insisted on going to trial.58 Finally,

 the Court of Appeals agreed with the trial court that Grigsby’s claim did

 not warrant an evidentiary hearing.59 The Court affirmed the trial

 court’s orders.

         On August 17, 2016, the Kentucky Supreme Court denied

 Grigsby’s request for discretionary review.60 Grigsby did not request

 certiorari from the United States Supreme Court.

 III. Petition under 28 U.S.C. §2254 for Writ of Habeas
      Corpus by a Person in State Custody.

         On August 1, 2017, Grigsby filed a Petition for Writ of Habeas

 Corpus Under 28 U.S.C. § 2254.61 He claims violation of his right to

 effective assistance of counsel under the United States Constitution.

 His claim is not clearly separated into individual grounds, but he

 alleges that counsel failed to properly investigate and challenge the

 motel clerk’s identification of him; failed to investigate Jemaine Russell




 58   A. Vol. 3, 248–50
 59   A. Vol. 3, 250–51
 60   A. Vol. 3, 253
 61   Petition, RE 1, Page ID # 1

                                      18
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 19 of 45 PageID #: 79




 as Durham’s accomplice; failed to advise him about extreme emotional

 disturbance or self-protection; failed to file a timely notice of an intent

 to introduce evidence of mental disease or defect; misadvised him that

 he could receive the death penalty, and failed to properly represent and

 advise him in relation to plea negotiations.



 IV.     Procedural Default through Failure to Exhaust Remedies

         Grigsby alleged in his RCr 11.42 action—as he does here—that his

 trial counsel’s failure to challenge the motel clerk’s identification kept

 him from pursuing his theory that Jemaine Russell was trying to rob

 him, with Durham’s complicity, when she was shot. However, Grigsby’s

 petition here adds to his complaint about the identification procedure

 an allegation that the motel clerk could not identify him the first time

 he was shown a photo array, so police showed the clerk a more

 suggestive array.62 And he adds a second vague, general allegation that

 counsel also “never … pursued evidence relating to the second black




 62   Petition, RE 1, Page ID # 7, ¶ 31

                                          19
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 20 of 45 PageID #: 80




 male [Russell], Durham’s accomplice.”63 Grigsby did not include these

 allegations in his state court pleadings or briefs.

         Grigsby included in his post-conviction allegations at the trial

 court and Kentucky Court of Appeals that his trial attorney failed to

 advise him about the defense of self-protection and the mitigating

 defense of extreme emotional disturbance. But he did not allege there,

 as he does now, that counsel’s untimely filing of a notice of intent to

 introduce expert testimony relating to mental disease or defect

 prevented him from pursuing a defense of extreme emotional

 disturbance.64

         With respect to those sub-issues, Grigsby failed to exhaust his

 state remedies. And he cannot now raise them in the state courts, as

 Kentucky bars successive motions to vacate a conviction under

 RCr 11.42(3). Sanders v. Commonwealth, 339 S.W.3d 427, 438 (Ky.

 2011) (citations omitted). So to the extent he raises the sub-issues in his

 petition, they are procedurally defaulted.




 63   Petition, RE 1, Page ID # 14, ¶ 62(1)
 64   Petition, RE 1, Page ID ## 8–10, ¶¶ 39–41, 47

                                       20
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 21 of 45 PageID #: 81




       “[A] claim is procedurally defaulted where the petitioner failed to

 exhaust state court remedies, and the remedies are no longer available

 at the time the federal petition is filed because of a state procedural

 rule.” Lovins v. Parker, 712 F.3d 283 (6th Cir. 2013); see also In re

 Abdur’Rahman, 392 F.3d 174, 186 (6th Cir. 2004) (en banc) (“forfeiture

 by failure to exhaust” is a form of procedural default), vacated on other

 grounds by Bell v. Abdur’Rahman, 545 U.S. 1151, 125 S.Ct. 2991, 162

 L.Ed.2d 909 (2005); Coleman v. Thompson, 501 U.S. 722, 735 n. 1, 111

 S. Ct. 2546, 2557, 115 L. Ed. 2d 640 (1991) (petitioner who fails to

 exhaust state remedies and would be procedurally barred from bringing

 them in the state courts has procedurally defaulted for the purpose of

 federal habeas).

       According to Slaughter v. Parker, 450 F.3d 224, 235–36 (6th Cir.

 2006):

             Before seeking federal habeas relief, state
             prisoners must first exhaust their available state
             court remedies by fairly presenting all their
             claims to the state courts. Whiting v. Burt, 395
             F.3d 602, 612 (6th Cir. 2005). Ordinarily, the
             exhaustion requirement is satisfied once the
             petitioner has fairly presented all his claims to
             the highest court in the state in which he was
             convicted, thus giving the state a full and fair
             opportunity to rule on those claims before the
             petitioner seeks relief in federal court. O’Sullivan

                                      21
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 22 of 45 PageID #: 82




             v. Boerckel, 526 U.S. 838, 842, 119 S.Ct. 1728,
             144 L.Ed.2d 1 (1999). This can be done by
             invoking one full round of the state’s established
             procedures. Id.



 V.   Standard of Review and Deference

 A. Standard of Review

       The petition for habeas corpus relief was filed after April 24, 1996,

 the effective date of the Antiterrorism and Effective Death Penalty Act

 of 1996 (AEDPA). Therefore, AEDPA’s substantive provisions apply.

 Lindh v. Murphy, 521 U.S. 320, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997);

 Harpster v. Ohio, 128 F.3d 322 (6th Cir. 1997); see also Walker v. Smith,

 360 F.3d 561, 563 (6th Cir. 2004). AEDPA prohibits federal courts from

 granting writs of habeas corpus on claims previously adjudicated on the

 merits in state court, unless that adjudication:

             (1) resulted in a decision that was contrary to, or
             involved an unreasonable application of, clearly
             established federal law, as determined by the
             Supreme Court of the United States; or (2)
             resulted in a decision that was based on an
             unreasonable determination of the facts in light
             of the evidence presented in the State court
             proceeding.

 28 U.S.C. §2254(d).




                                      22
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 23 of 45 PageID #: 83




       The standard of review for habeas cases under the AEDPA has

 been interpreted by the Supreme Court in Williams v. Taylor, 529 U.S.

 362, 402–413, 120 S.Ct. 1495, 1518–1523, 146 L.Ed.2d 389 (2000) (Part

 II of Justice O’Connor’s opinion, joined by majority of the Court). The

 Williams opinion held that in assessing a legal ruling of a state court, a

 federal habeas court must first determine whether there was a

 controlling rule prescribed by the United States Supreme Court. If so,

 the federal court must determine whether the state court legal

 determination was an objectively unreasonable application of that rule.

 If there is no controlling rule, the federal court must determine whether

 the state court’s decision resulted from an objectively unreasonable

 application of United States Supreme Court precedent.

       For a state to have acted contrary to clearly established precedent,

 the Supreme Court must have decided a case differently which has

 “materially indistinguishable facts” than the state case. 529 U.S. at 413,

 120 S.Ct. at 1523. The federal habeas court must determine the

 governing legal standard by reference to holdings (not dicta) of the

 Supreme Court that clearly established federal law governing state

 court trials at the time of the state court’s ruling. 529 U.S. at 403–13,



                                      23
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 24 of 45 PageID #: 84




 120 S.Ct. at 1518–23; Carey v. Musladin, 549 U.S. 70, 127 S.Ct. 649,

 166 L.Ed.2d 482 (2006) (applying Williams standard and holding the

 Ninth Circuit improperly cited its own precedent in determining state

 court had unreasonably applied clearly established Supreme Court

 precedent); Ramdass v. Angelone, 530 U.S. 156, 120 S.Ct. 2113, 147

 L.Ed.2d 125 (2000) (applying Williams standard). Habeas relief is

 available only if “a state court unreasonably applies this Court’s

 precedent; it does not require state courts to extend that precedent or

 license federal courts to treat the failure to do so as error.” White v.

 Woodall, 572 U.S. ---,134 S. Ct. 1697, 1706, 188 L. Ed. 2d 698 (2014).

 “Thus, ‘if a habeas court must extend a rationale before it can apply to

 the facts at hand,’ then by definition the rationale was not ‘clearly

 established at the time of the state-court decision.’” Id. (quoting

 Yarborough v. Alvarado, 541 U.S. 652, 666 (2004)).

       The Supreme Court has reiterated that “an unreasonable

 application of federal law is different from an incorrect application of

 federal law.” Renico v. Lett, 559 U.S. 766, 773, 130 S. Ct. 1855, 1862,

 176 L. Ed. 2d 678 (2010) (quoting Williams, 529 U.S. at 410, 120 S.Ct.

 at 1522) (emphasis in originals). AEDPA imposes a highly deferential



                                      24
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 25 of 45 PageID #: 85




 standard of review of state court decisions. Lett, 559 U.S. at 773, 130

 S.Ct. at 1862, citing Lindh, 521 U.S. at 333, n. 7, 117 S.Ct. 2067, n. 7.

 “[E]ven a strong case for relief does not mean the state court’s contrary

 conclusion was unreasonable.” Harrington v. Richter, 526 U.S. 86, 102,

 131 S. Ct. 770, 786, 178 L. Ed. 2d 624 (2011), citing Lockyer v. Andrade,

 538 U.S. 63, 75, 123 S. Ct. 1166, 155 L. Ed. 2d 144 (2003).

       Even where the state court summarily denies a claim without

 explanation, the burden remains on Grigsby to show the state court had

 no reasonable basis for denying relief. Richter, 526 U.S. at 98, 131 S.Ct.

 at 784. The AEDPA standard is intentionally difficult for a petitioner to

 meet. 526 U.S. at 102, 131 S.Ct. at 786. A writ should issue only “where

 there is no possibility fairminded jurists could disagree that the state

 court’s decision conflicts with this Court’s precedents.” Id.

 B. Claims of Ineffective Assistance of Counsel: Double Deference

       In Strickland v. Washington, 446 U.S. 668, 104 S.Ct. 2052, 80

 L.Ed.2d 674 (1984), the Court held:

             A convicted defendant’s claim that counsel’s
             assistance was so defective as to require reversal
             of a conviction or death sentence has two
             components. First, the defendant must show that
             counsel’s performance was deficient. This
             requires showing that counsel made errors so


                                      25
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 26 of 45 PageID #: 86




             serious that counsel was not functioning as the
             “counsel” guaranteed by the Sixth Amendment.
             Second, the defendant must show that the
             deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were
             so serious as to deprive the defendant of a fair
             trial, a trial whose result is reliable. Unless a
             defendant makes both showings, it cannot be said
             that the conviction or death sentence resulted
             from a breakdown in the adversary process that
             renders the result unreliable.

 466 U.S. at 687, 104 S.Ct. 2064. A defendant is entitled to “reasonably

 effective assistance” of counsel. Id. “Judicial scrutiny of counsel’s

 performance must be highly deferential.” 466 U.S. at 689, 104 S.Ct. at

 2064. Reviewing courts are required to “indulge a strong presumption”

 that trial counsel’s actions are reasonable in order to protect against the

 “distorting effects of hindsight.” Id. A limited investigation or even a

 decision not to investigate may be reasonable. 466 U.S. at 691, 104 S.Ct.

 at 2066.

       The United States Supreme Court emphasized the objective

 nature of the performance evaluation when it held a court must

 presume trial counsel employed reasonable trial strategies even if trial

 counsel did not actually consider those strategies. Cullen v. Pinholster,

 563 U.S. 170, 131 S.Ct. 1388, 179 L.Ed.2d 557 (2011). There the United



                                      26
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 27 of 45 PageID #: 87




 States Supreme Court presumed a trial strategy never enunciated by

 trial counsel in postconviction proceedings. Pinholster, 131 S.Ct. at

 1404. Reviewing courts must “affirmatively entertain the range of

 possible reasons” counsel may have proceeded as they did. 131 S.Ct. at

 1407 (citations omitted).

       In order to meet the prejudice requirement of Strickland, “The

 defendant must show that there is a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have

 been different. A reasonable probability is a probability sufficient to

 undermine confidence in the outcome.” Strickland, 466 U.S. at 694, 104

 S.Ct. at 2068. A court “must consider the totality of the evidence” in

 determining if the error deprived a defendant of a fair trial. 466 U.S. at

 695, 104 S.Ct. at 2069. In the context of guilty pleas, the Supreme Court

 has modified the prejudice prong, requiring the defendant to prove that

 “there is a reasonable probability that, but for counsel’s errors, he would

 not have pleaded guilty and instead would have insisted on going to

 trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). A petitioner cannot make

 the prejudice showing merely by telling the court that he “would have

 gone to trial … if [he] had gotten different advice. The test is objective,



                                      27
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 28 of 45 PageID #: 88




 not subjective….” Pilla v. United States, 668 F.3d 368, 373 (6th Cir.

 2012). Thus, “a petitioner must convince the court that a decision to

 reject the plea bargain would have been rational under the

 circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372 (2010).

       According to the Sixth Circuit Court of Appeals, “[t]he critical

 issue is not whether counsel made errors but whether counsel was so

 thoroughly ineffective that defeat was snatched from the hands of

 probable victory.” United States v. Morrow, 977 F.2d 222, 229 (6th Cir.

 1992). In assessing a claim of ineffective assistance of counsel in a

 proceeding under 28 U.S.C. § 2254, the Supreme Court emphasized in

 Richter, “[t]he standards created by Strickland and § 2254(d) are both

 highly deferential  and when the two apply in tandem, review is

 doubly so.” 562 U.S. at 105, 131 S.Ct. at 788 (citations and internal

 quotation marks omitted).

       Where a state court rejects the merits of a claim of ineffective

 assistance of counsel, the “pivotal question” in a § 2254 proceeding “is

 whether the state court’s application of the Strickland standard was

 unreasonable” and this inquiry “is different from asking whether

 defense counsel’s performance fell below Strickland’s standard.”



                                      28
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 29 of 45 PageID #: 89




 Richter, 562 U.S. at 101, 131 S.Ct. at 785 (citations omitted). Stated

 differently, a “state court must be granted a deference and latitude that

 are not in operation when the case involves review under the Strickland

 standard itself” since the standards created by Strickland and section

 2254(d) are both highly deferential. Id.



 VI.     Argument

         The Kentucky state courts did not unreasonably apply clearly

 established federal law or unreasonably determine facts in ruling that

 Grigsby’s trial counsel was not ineffective, under any of Grigsby’s

 allegations or arguments.

 Counsel’s failure to investigate and challenge the motel clerk’s
 identification

         Nicole Hayes, Vanisha Burks, and David Busby each identified

 Grigsby in a photo array as the man Durham was with.65 Grigsby

 claims that counsel was ineffective in failing to investigate and

 challenge David Busby’s identification.66 The Kentucky Court of




 65   A. Vol. 4, 272, 274; A. Vol. 5, 334–35, 337–42
 66   Petition, RE 1, Page ID ## 7–8, ¶¶ 29-35

                                       29
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 30 of 45 PageID #: 90




 Appeals summarized and addressed Grigsby’s argument at the state

 courts:

             Grigsby’s motion next questioned his counsel’s
             alleged failure “to challenge the identification of
             Grigsby by witness David Busby,” and he
             contends on appeal that the record did not refute
             this allegation. However, Grigsby’s allegations
             are impermissibly broad; and they are refuted in
             the record.
             David Busby was a night clerk at the hotel
             Grigsby and his victim departed shortly before
             the murder. During the investigation, Busby was
             one of three witnesses who selected Grigsby’s
             photo out of a photo pack as fitting the
             description of the person they saw with the victim
             the day of her murder. Grigsby specifically
             alleges that Busby only identified him in the
             photo pack because of “police misconduct which
             was never looked into by trial counsel.”

             The record refutes Grigsby’s allegation regarding
             Busby. We again point out that Grigsby, in
             entering an Alford plea, has admitted that the
             Commonwealth possessed sufficient evidence,
             including Busby’s witness identification, to obtain
             a conviction. This was part of the record, and it
             must mean something. Additionally, by Grigsby’s
             own admission, the Department of Public
             Advocacy interviewed Busby—an interview to
             which Grigsby’s pro se motion repeatedly cites.
             Finally, Grigsby’s motion acknowledges, but
             glosses over the importance of, the fact that two
             other witnesses identified him as being with the
             victim before the murder. Hence, it is exceedingly
             unlikely he would have insisted on going to trial
             even if Busby’s testimony was challenged and
             disallowed.


                                      30
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 31 of 45 PageID #: 91




               Grigsby’s pro se allegations regarding Busby
               merely seek to reopen the investigation and
               relitigate the facts of the case against him. They
               are supported only by broad and conclusory
               accusations of unsubstantiated police misconduct
               and minute differences between his appearance
               and the description Busby provided. In the
               absence of more, we decline Grigsby’s invitation
               to explore his allegations further.67

         As the Kentucky Court of Appeals stated, Grigsby’s allegations of

 police conduct in the identification process were broad and conclusory.

 He alleged there that the photo array—which was fairly designed with

 men of similar appearance who fit the witnesses’ descriptions68—was

 somehow suggestive. He did not allege there that Busby was earlier

 unable to identify him in a separate photo array. So, as stated above,

 that aspect of his claim is procedurally defaulted.

         Grigsby also never demonstrated what even a successful challenge

 to Busby’s identification of him would have accomplished. Grigsby

 admitted in every version of his story that he was the individual in the

 motel room with Durham, and who left with her and drove her away in




 67   A. Vol. 3, 248–50
 68   A. Vol. 4, 265, 270, 274–75; A. Vol. 5, 311–12, 330, 337–42; Petition,
      RE 1, Page ID # 7, ¶ 30

                                       31
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 32 of 45 PageID #: 92




 his white SUV.69 He emphasizes Busby’s belief that the two got into a

 dark SUV,70 but the detective’s summary of his statement indicates

 Busby did not really know the color: “Mr. Busby said he saw them exit

 the lobby around 4:00 A.M. and get into what he believed to be a dark

 colored SUV with rims and leave. Mr. Busby also stated he wasn’t

 paying a lot of attention to them once they left as to the vehicle.”71

         If there was any point to challenging Busby’s observations, a trial

 would have been the setting for it. And Grigsby elected to not go to trial.

 Extreme emotional disturbance and self protection as defenses

         Grigsby complains that his trial attorney failed to advise him of

 the mitigating defense of extreme emotional disturbance72 and of the

 defense of self-protection.73 He fails to suggest how he could have

 invoked those defenses or received jury instructions for them, had he

 gone to trial.




 69   A. Vol. 2, 85–87, 126–27; Petition, RE 1, Page ID # 5, ¶ 20
 70   Petition, RE 1, Page ID ## 7–8, ¶¶ 32–33
 71   A. Vol. 4, 273
 72   Petition, RE 1, Page ID ## 5,8–12, ¶¶ 20, 36–49, 54
 73   Petition, RE 1, Page ID ## 12–13, ¶¶ 55–58

                                       32
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 33 of 45 PageID #: 93




         Grigsby attached to his motion to vacate at the trial court a

 summary of his statement to his trial attorneys. In that statement he

 claimed that after he and Durham left the hotel, he took her to her

 grandmother’s house. Then he went to his mother’s house, where a

 masked male robbed him of the Tahoe at gunpoint.74 But in the body of

 his verified motion to vacate, Grigsby claimed that he was driving

 Durham to a park at her insistence, when he saw a dark SUV following

 them. He stopped to confront that driver, who came out of his SUV in a

 ski mask and pointing a gun. The gunman—Durham’s accomplice—

 followed Grigsby back to the Tahoe, sat in the back seat, and robbed

 Grigsby and Durham. While the accomplice focused on Durham,

 Grigsby turned and tried to disarm him. He claimed that several shots

 were fired during the struggle, and Durham was hit several times and

 killed. Her accomplice fled. Grigsby panicked and set her body on fire.75

 Grigsby repeats the latter story in his petition here.76




 74   A. Vol. 2, 126
 75   A. Vol. 2, 87–88
 76   Petition, RE 1, Page ID ## 5–6, ¶¶ 20–24

                                       33
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 34 of 45 PageID #: 94




       In neither version of Grigsby’s story has he engaged in the

 intentional or wanton conduct required to support instructions for

 extreme emotional disturbance or self-protection. According to the

 Kentucky Court of Appeals:

             Regarding Grigsby’s available defenses, the trial
             court found that the record did not contain
             sufficient evidence supporting the defenses of
             self-defense and extreme emotional disturbance.
             We agree.

             A defense of extreme emotion disturbance
             requires evidence that, at the time of a crime, the
             defendant was in “a temporary state of mind so
             enraged, inflamed, or disturbed as to overcome
             one’s judgment, and to cause one to act
             uncontrollably from the impelling force of the
             extreme emotional disturbance rather than from
             evil or malicious purposes.” McClellan v.
             Commonwealth, 715 S.W.2d 464, 468–69 (Ky.
             1986). Likewise, a person acting in self-defense
             cannot be found guilty of an intentional criminal
             act. Kentucky Revised Statutes 503.020, et seq.
             As the trial court pointed out, Grigsby’s own
             description of the events leading to the murder
             does not support his argument that his counsel
             should have informed him of, or asserted, these
             defenses. Grigsby’s pro se RCr 11.42 motion
             alleges that an unidentified man in a ski mask
             was robbing him when he accidentally shot Ms.
             Durham. Hence, by Grigsby’s own, apparently
             unwitting admission in the record, he would not
             have been entitled to an extreme emotional
             disturbance or self-defense instruction at trial. By
             his own account, his actions were accidental, a
             defense which is not only distinct, but mutually


                                      34
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 35 of 45 PageID #: 95




               exclusive of the defenses of which Grigsby claims
               he should have been advised. See Grimes v.
               McAnulty, 957 S.W.2d 223 (Ky.1997).77

         The Kentucky Courts did not violate established United States

 Supreme Court precedent in interpreting the defenses in Kentucky

 Statutes.

         Grigsby’s new argument—that counsel caused him prejudice by

 filing an untimely notice of intent to introduce expert testimony relating

 to mental disease or defect—is not only procedurally defaulted, it is also

 incorrect. On September 24, 2007, the date of a pretrial hearing,

 Grigsby’s trial attorney filed a general Notice of Mental Health

 Testimony and Expert Testimony Relating to a Mental Disease or

 Defect.78 During the hearing trial counsel indicated that the notice was

 a prophylactic measure:

               You see, it’s technically not a motion. It’s just a
               notice provided by the rule that we may intend to
               call a mental health expert. And we told them—
               the notice is out of the book, so it’s fairly broad.
               But there’s not—we don’t intend there be a
               surprise. It’s just in the event there’s a mitigation




 77   A. Vol. 3, 247–48
 78   A. Vol. 1, 8

                                        35
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 36 of 45 PageID #: 96




              issue, a penalty phase issue, that’s all that’s
              about.79

         In response the Commonwealth filed requests for discovery of

 expert reports and separately for exclusion of such expert testimony as

 the notice was given eleven days before the October 5, 2007, trial date.80

 As RCr 7.24 was written then, the defendant was required to give

 twenty days’ notice. But the rule also allowed that “[t]he court may for

 cause shown allow late filing of the notice or grant additional time to

 the parties to prepare for trial or make such other order as may be

 appropriate.” Supreme Court of Kentucky Order 2004-5.

         Grigsby claims that the late notice prejudiced him in that the trial

 court denied the expert testimony.81 However, Grigsby does not identify

 an expert who would have testified, or specific mental health testimony

 that would have been elicited. And the trial court did not deny him the

 ability to present expert testimony. The Commonwealth’s tendered




 79   Video Record, Hearing, 9/24/07, 2:30
 80   A. Vol. 1, 124–25, 127–28
 81   Petition, RE 1, Page ID # 9, ¶¶ 40–41

                                       36
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 37 of 45 PageID #: 97




 orders were not signed,82 and rulings on the Commonwealth’s motions

 were obviated by Grigsby’s guilty pleas on his trial date.

 Counsel’s advice to Grigsby that he could receive the death
 penalty

         Grigsby claims that counsel was ineffective in incorrectly advising

 him that he could receive the death penalty.83 But counsel was correct.

 In Kentucky an individual who kills a victim while robbing her may be

 sentenced to death. KRS 532.025(2)(a)2, (3); KRS 515.020(1). Grigsby

 states in his petition here that “[t]here is absolutely no evidence in the

 Record that Durham was ever robbed of anything whatsoever. The only

 possession of Ms. Durham’s in the possession of another was a cellphone

 which detectives recovered from another man, Henry Husky, a friend of

 Ms. Durham’s.”84

         Of course, because Grigsby pleaded guilty to the Murder and other

 offenses, no evidence was presented. But according to the reports in the

 state court record, the Commonwealth would have introduced evidence

 that Grigsby robbed Durham when he killed her. The Monday after the



 82   A. Vol. 1, 126, 129
 83   Petition, RE 1, Page ID ## 11–12, ¶¶50–53
 84   Petition, RE 1, Page ID # 11, ¶51

                                      37
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 38 of 45 PageID #: 98




 Friday morning murder Durham’s friends Husky and Burks had

 retrieved her mobile phone from a man in a red and black Indiana shirt

 who hung out at 18th and Oak Streets after that man answered the

 phone.85 Burks also told police that Durham had a purse when Burks

 took her to meet Grigsby.86 While Grigsby was in jail he told another

 inmate, Marcus Owens, that he and his friend took Durham’s mobile

 phone and purse after choking and shooting her. Grigsby used the

 phone to send text messages, then gave it to a man on 18th Street. He

 bought that man a red Indiana shirt.87 Investigators did not recover

 Durham’s purse, and the record does not indicate that they learned

 what Grigsby did with it.

         Owens’s statement to the detective was corroborated by other

 information in the record. A jury that heard the evidence summarized

 in the reports could have found that Grigsby robbed Durham as well as

 murdered her. Trial counsel would have been remiss in not advising

 Grigsby he faced the possibility of a death sentence.




 85   A. Vol. 4, 268–69
 86   A. Vol. 5, 330–31
 87   A. Vol. 4, 287

                                      38
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 39 of 45 PageID #: 99




         The Kentucky Court of Appeals properly determined that

 counsel’s advice about the possibility of a death sentence was not

 ineffective:

                Express in Grigsby’s pro se motion, and implied
                in his supplemental motion, is the allegation that
                trial counsel used an unwarranted threat of a
                jury’s death sentence to persuade Grigsby to
                plead guilty when the death penalty was,
                according to Grigsby, legally improbable or
                impossible to obtain. The record shows that this
                was not the case.
                In a July 2006 pleading, the Commonwealth
                stated its intent to seek the death penalty under
                the theory that Grigsby murdered his victim in
                the course of robbing her. The Commonwealth
                pointed out that certain personal effects were
                missing from the victim’s body. Hence, Grigsby
                undeniably faced a possible death sentence had
                the case proceeded to trial and had the
                Commonwealth proven its case. “Defense
                counsel’s truthful warning that the death penalty
                was a very real possibility[ ]” is insufficient by
                itself to show coercion or involuntariness. See
                [Commonwealth v.] Elza, 284 S.W.3d [118, 122
                (Ky. 2009)]. Grigsby’s allegation of coercion is
                similarly insufficient.88

         This determination was not an unreasonable application of clearly

 established federal law or an unreasonable determination of the facts.




 88   A. Vol. 3, 247

                                        39
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 40 of 45 PageID #: 100




  Counsel’s advice to plead guilty

          Grigsby alleges that trial counsel was ineffective in advising him

  to enter a guilty plea, such that his plea was not intelligently,

  knowingly, or voluntarily given. He incorporates his other arguments

  and adds vague assertions of a failure to investigate Jemaine Russell.89

          Both the Kentucky Supreme Court and Kentucky Court of

  Appeals cited Grigsby’s plea colloquy, which indicated that he

  knowingly, intelligently and voluntarily entered into the plea. The

  Supreme Court found the colloquy legally sufficient to establish that

  Grigsby understood the rights he waived.90 The Court of Appeals found

  that it refuted Grigsby’s claims it was involuntary or unknowing due to

  threats or improper advice by counsel.91 That Court examined Grigsby’s

  specific allegations and found—for the reasons stated in response to the

  sub-claims above—that nothing he alleged undermined the validity of

  the plea.92




  89   Page ID ## 13–15, ¶¶ 59–64
  90   A. Vol. 1, 72–76
  91   A. Vol. 3, 243–44, 246
  92   A. Vol. 3, 247–50

                                       40
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 41 of 45 PageID #: 101




          Grigsby claims that Durham was shot and killed in the Tahoe as

  he tried to disarm her masked accomplice, Russell, and that afterward

  Grigsby set her body on fire.93 The discovery documents that were given

  to Grisby’s trial attorney and included in the state court record

  indicated that Durham was still breathing when she was doused with

  gasoline and set on fire,94 that she was found with her extremities

  extended out as though she had been running,95 that her forehead had a

  gash that was consistent with a face-forward fall,96 and that the

  projectile that entered the back of her skull broke into fragments—with

  a fragment remaining in her head and another fragment passing

  through into the gravel beneath.97

          Based upon this, and other expected trial evidence summarized in

  this pleading, counsel’s advice to Grigsby to enter a guilty plea was

  sound. The Kentucky Court of Appeals correctly held:

                Overall, we observe nothing improper in counsel’s
                advice to Grigsby; nor do we see any apparent
                reason Grigsby would have insisted on proceeding

  93   Page ID # 6, ¶¶ 24, 26
  94   A. Vol. 5, 354–55
  95   A. Vol. 4, 289
  96   A. Vol. 4, 289; A. Vol. 5, 554
  97   A. Vol. 4, 266, 290; A. Vol. 5, 350, 354–55

                                         41
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 42 of 45 PageID #: 102




                to trial. Grigsby faced possible death for a
                heinous crime. Under the circumstances, it was
                entirely reasonable for counsel to advise Grigsby
                to accept a plea that not only spared his life, but
                created the possibility of his parole after twenty
                years.98

          This determination was not an unreasonable application of clearly

  established federal law or an unreasonable determination of the facts.



  VII. Conclusion

          The state courts’ rejection of Grigsby’s claims did not result in

  decisions that were contrary to Federal law, unreasonable applications

  of Federal law, or unreasonable determinations of the facts. And the

  state court decisions in this case were not “so lacking in justification”

  that they resulted in “an error well understood and comprehended in

  existing law beyond any possibility for fairminded disagreement.”

  Richter, 562 U.S. at 103. The formidable threshold for granting habeas

  relief has not been met because fairminded jurists could disagree on the

  correctness of the state court’s decision. Yarborough, 541 U.S. at 664.

  Consequently, habeas relief should be denied.




  98   A. Vol. 3, 248

                                         42
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 43 of 45 PageID #: 103




        If this Court denies the petition, Grigsby is also not entitled to a

  certificate of appealability so as to proceed further. In order to obtain a

  COA, a petitioner must make “a substantial showing of the denial of a

  constitutional right.” 28 U.S.C. § 2253(c)(2). To demonstrate this denial,

  the petitioner is required to show that reasonable jurists could debate

  whether, or agree that, the petition should have been resolved in a

  different manner, or that the issues presented were adequate to deserve

  encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473,

  483-84 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

  Grigsby fails to meet this standard.




                                       43
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 44 of 45 PageID #: 104




                                    Relief

        For the reasons stated above, this Court should deny the petition

  and deny Grigsby a Certificate of Appealability.



                                            Respectfully submitted,

                                            Andy Beshear
                                            Attorney General

                                         s/ James Havey
                                            James Havey
                                            Assistant Attorney General
                                            Office of Criminal Appeals
                                            1024 Capital Center Dr.
                                            Frankfort, KY 40601
                                            (502) 696-5342
                                            james.havey@ky.gov


  Dated: October 26, 2017




                                       44
Case 3:17-cv-00463-CRS-CHL Document 10 Filed 10/26/17 Page 45 of 45 PageID #: 105




                     Notice and Certificate of Service

  I hereby certify that on October 26, 2017, the foregoing Rule 5 Answer

  in Opposition to Petition for Writ of Habeas Corpus, Rule 5 Attachment

  Index and Attachments, and the Respondent’s tendered Order with the

  Clerk of the Court was electronically filed using the ECF system which

  will send notification of such filing to the following: Hon. Charles R.

  Simpson, III, Senior Judge; Hon. Colin H. Lindsay, Magistrate Judge;

  and Hon. Maureen Sullivan, Counsel for Petitioner.



                                         s/ James Havey
                                            James Havey
                                            Assistant Attorney General




                                       45
